                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON


JAMES STILLWAGON,

          Plaintiff,

v.                                  Civil Action No. 2:19-cv-00764

GOLDMAN SACHS BANK USA,
dba MARCUS BY GOLDMAN SACHS,

          Defendant.


                    MEMORANDUM OPINION AND ORDER


          Pending is the defendant’s motion to compel

arbitration, filed on January 8, 2020.   Pursuant to the Federal

Arbitration Act, 9 U.S.C. §§ 1-16, and Rule 12(b) of the Federal

Rules of Civil Procedure, the defendant moves for an order

dismissing the action in favor of an arbitration proceeding, or,

in the alternative, staying the action pending the completion of

an arbitration proceeding.   The plaintiff filed a response on

January 22, 2020 in which he does not oppose the defendant’s

motion and agrees to commence arbitration.


          Accordingly, it is ORDERED that the motion to compel

arbitration be, and it hereby is, granted, and this case is

ORDERED dismissed without prejudice.
          The Clerk is directed to transmit copies of this order

to all counsel of record and to any unrepresented parties.



                                    ENTER: January 31, 2020




                                2
